Summary Prospectus February 24, 2016 AI Hillcrest Small Cap Value Fund Institutional | HLCIX | 026762146 Class A | HLCAX | 026762138 Class C | HLCCX | 026762120 The Fund’s statutory Prospectus and Statement of Additional Information dated February 24, 2016 are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.aifunds.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@riskxfunds.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured • May Lose Value • No Bank Guarantee Click here to view the fund’s statutory prospectus or statement of additional information AI Hillcrest Small Cap Value Fund FUND SUMMARY Investment Objective. The primary objective of the AI Hillcrest Small Cap Value Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in the “Investing With The Fund” section starting on page 14 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price at the time of purchase) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None None 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.38% 1.00% Other Expenses 0.38% 0.38% 0.38% Total Annual Fund Operating Expenses 1.38% 1.76% 2.38% Fee Waivers and Expense Reimbursements -0.13% -0.13% -0.13% .Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.25% 1.63% 2.25% Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. Other Expenses are based on estimated amounts for the current fiscal year. RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2017 in order to keep the Total Annual Fund Operating Expenses to 1.25%, 1.63% and 2.25% of the Fund’s average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares $127 $424 Class A Shares $731 $1,085 Class C Shares $331 $730 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Year Institutional Class Shares $127 $424 Class A Shares $731 $1,085 Class C Shares $228 $730 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
